
	
		I
		111th CONGRESS
		2d Session
		H. R. 4908
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2010
			Mr. Pascrell (for
			 himself and Mr. King of New York)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize the Secretary of Education to make grants to
		  support fire safety education programs on college campuses.
	
	
		1.Short titleThis Act may be cited as the
			 Campus Fire Safety Education Act of
			 2010.
		2.PurposeThe purpose of this Act is to help provide
			 fire safety education and training to students attending institutions of higher
			 education.
		3.Establishment of
			 the campus fire safety education competitive grant program
			(a)Authorization of
			 Grant ProgramFrom the amounts appropriated under section 7, the
			 Secretary, in consultation with the Administrator, shall establish a grant
			 program to award grants, on a competitive basis, to eligible entities
			 for—
				(1)initiating,
			 expanding, or improving fire safety education programs at institutions of
			 higher education; and
				(2)increasing fire
			 safety awareness among students enrolled at such institutions, including
			 students living in off-campus housing.
				(b)ApplicationTo
			 seek a grant under this Act, an eligible entity shall submit an application to
			 the Secretary at such time, in such manner, and containing such information as
			 the Secretary may require.
			(c)Selection
			 PriorityIn making grants under this Act, the Secretary shall
			 give priority to eligible entities that plan to use grant funds received under
			 this Act to initiate, expand, or improve fire safety education programs that
			 include educational material specifically prepared for students with physical,
			 sensory, or cognitive disabilities.
			(d)Grant
			 periodGrants under this Act shall be awarded for not longer than
			 a 2-year period, and may be renewed for an additional 2-year period, at the
			 Secretary’s discretion.
			(e)Grant
			 sizeThe Secretary shall ensure that grants awarded under this
			 Act are of sufficient size and scope to enable grantees to carry out all
			 required activities and otherwise meet the purpose of this Act, except that an
			 eligible entity may not be awarded more than $250,000 per fiscal year under
			 this Act.
			(f)Matching
			 requirementAn eligible
			 entity receiving a grant under this Act shall provide non-Federal matching
			 funds in an amount equal to not less than 25 percent of the costs of the
			 activities for which assistance is sought. Such non-Federal matching funds may
			 be in cash or in kind.
			(g)Supplement not
			 supplantFunds made available under this Act shall be used to
			 supplement, not supplant, other Federal, State, or private funds that would
			 otherwise be expended to carry out fire safety education programs.
			4.Required uses of
			 funds
			(a)Required Uses of
			 FundsAn eligible entity
			 receiving a grant under this Act shall use grant funds to initiate, expand, or
			 improve a fire safety education program that—
				(1)in the case of an
			 eligible entity that is an institution of higher education, reaches, to the
			 extent practicable, all students enrolled in the institution of higher
			 education, including students living on-campus and off-campus;
				(2)is carried out in
			 a manner to ensure maximum exposure to, increased awareness of, and effectuate
			 change in behavior with respect to fire safety by students through—
					(A)conducting
			 outreach to students at a minimum of twice per academic year (at the beginning
			 of the fall and spring semesters, or the equivalent); and
					(B)measures that
			 provide fire safety information to any student upon the request of the
			 student;
					(3)includes minimum
			 instruction with respect to—
					(A)awareness of fire
			 behavior;
					(B)mechanisms of fire
			 injury and death;
					(C)common ignition
			 scenarios;
					(D)fire safety
			 systems such as automatic fire sprinklers;
					(E)fire
			 alarms;
					(F)fire
			 extinguishers; and
					(G)importance of
			 means of egress; and
					(4)includes a mechanism for carrying out the
			 evaluations described in subsection (b).
				(b)EvaluationsNot
			 later than 6 months after the end of an eligible entity’s grant period, the
			 eligible entity shall—
				(1)conduct an
			 evaluation on the effectiveness of the program carried out by the entity in
			 increasing awareness or improving fire safety behavior at such entity;
			 and
				(2)prepare and submit
			 to the Secretary a report on the results of the evaluation conducted by the
			 entity.
				5.Reports
			(a)Report to
			 CongressNot later than 12
			 months after the date of receipt of the first report submitted pursuant to
			 section 4(b)(2) and annually thereafter, the Secretary shall provide to
			 Congress a report that includes the following:
				(1)The number and
			 types of eligible entities receiving assistance under this Act.
				(2)The fire safety
			 education programs being implemented with assistance under this Act and the
			 costs of such programs.
				(3)Any other
			 information determined by the Secretary to be useful in evaluating the overall
			 effectiveness of the program established under this Act in improving the fire
			 safety knowledge of college students.
				(b)Best Practices
			 reportThe Secretary, in
			 consultation with the Administrator, shall use the information provided under
			 subsection (a) to publish a report of best practices for initiating, expanding,
			 or improving fire safety education programs that shall be made available to all
			 institutions of higher education and other interested parties.
			6.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the United States Fire Administration of the Federal
			 Emergency Management Agency.
			(2)Fire safety
			 education programThe term
			 fire safety education program means a program that provides fire
			 safety and prevention activities.
			(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given to such term in section 101 of the
			 Higher Education Act of 1965 (20 U.S.C. 1001).
			(4)Eligible
			 entityThe term eligible entity means either of
			 the following:
				(A)An institution of
			 higher education, including an institution of higher education in a
			 collaborative partnership with—
					(i)a
			 nonprofit or fire safety organization;
					(ii)a
			 public safety department; or
					(iii)a
			 social fraternity or sorority exempt from taxation under section 501(a) of the
			 Internal Revenue Code of 1986 (26 U.S.C. 501(a)), the active membership of
			 which consists primarily of students in attendance at the institution of higher
			 education.
					(B)A consortium of institutions of higher
			 education located in the same State.
				(5)SecretaryThe
			 term Secretary means the Secretary of Education.
			7.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this Act $25,000,000 for each of
			 fiscal years 2011 through 2015.
		
